Citation Nr: 1035905	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-32 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from September 1974 to August 
1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision by the Atlanta, 
Georgia, Regional Office which, in pertinent part, denied a 
permanent and total disability rating for pension purposes.  In 
January 2008, the Veteran informed the Department of Veterans 
Affairs (VA) that he had moved to Mississippi.  The Veteran's 
claims file was subsequently transferred to the Jackson, 
Mississippi Regional Office (RO).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the Veteran 
if further action is required on his part.  


REMAND

The Veteran asserts that the record supports assignment of a 
permanent and total disability rating for pension purposes as his 
multiple physical and psychiatric disabilities render him unable 
to work.  

The United States Court of Appeals for Veterans Claims (Court) 
has directed that "before a total and permanent disability 
rating can be awarded, an evaluation must be performed under the 
Schedule for Rating Disabilities to determine the percentage of 
impairment caused by each disability."  Roberts v. Derwinski, 2 
Vet. App. 387, 390 (1992).  

In reviewing the record, the Board observes that the Veteran was 
last afforded a March 2008 VA examination for pension purposes 
which conveyed that the Veteran was diagnosed with hypertension, 
gastroesophageal reflux disease, hepatitis C, hepatitis B, Type 
II diabetes mellitus, erectile dysfunction, bilateral 
sensorineural hearing loss disability, alcohol abuse in 
remission, cocaine dependence in remission, a substance induced 
mood disorder, presbyopia, pes planus, headaches, right 3rd 
mallet finger, and left 5th finger boutonniere deformity and 
ankylosis.  The RO did not subsequently prepare a rating decision 
assigning a specific evaluation for each of the Veteran's chronic 
disabilities.  In the July 2008 supplemental statement of the 
case (SSOC) issued to the Veteran and his accredited 
representative, the RO indicated that "the Veteran has 
disabilities which combine to a total evaluation of 60 percent."  
The RO did not state the specific evaluation assigned to each of 
the Veteran's multiple disabilities.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's entitlement to a 
permanent and total disability rating for 
pension purposes with express consideration 
of the Court's decision in Roberts v. 
Derwinski, 2 Vet. App. 387 (1992).  The 
resulting rating decision should 
indicate the percentage of impairment 
caused by each of the Veteran's chronic 
disabilities.  If the benefit sought on 
appeal remains denied, the Veteran and his 
accredited representative should be issued 
a SSOC which addresses all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered, since the issuance 
of the last SSOC.  The Veteran should be 
given the opportunity to respond to the 
SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

